          Case 2:20-cv-00966-NR Document 23 Filed 07/08/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


Donald J. Trump for President, Inc., et.al.,   :
              Plaintiffs                       :      CIVIL ACTION
                                               :
               V.                              :      NO. 2:20-cv-966
                                               :
Kathy Boockvar, et.al.                         :
            Defendants                         :

                                   ENTRY OF APPEARANCE

TO THE CLERK OF COURT:

       Kindly enter the appearances of Frank J. Lavery, Jr., Esquire, Andrew W. Norfleet, Esquire

and Stephen B. Edwards, Esquire on behalf of Defendant Franklin County Board of Elections, only

relative to the above-referenced matter.

                                               Respectfully submitted,

                                               Lavery Law

                                               By: _/S/Frank J. Lavery, Jr.
                                               Frank J. Lavery, Jr., Esquire
                                               Attorney No. 42370
                                               225 Market Street, Suite 304
                                               P.O. Box 1245
DATE: July 8, 2020                             Harrisburg, PA 17108-1245
                                               (717) 233-6633 (Telephone)
                                               (717) 233-7003 (Facsimile)
                                               flavery@laverylaw.com
                                               Attorney for Franklin County Board of Elections,
                                               only
         Case 2:20-cv-00966-NR Document 23 Filed 07/08/20 Page 2 of 3




                                    By: _/S/Andrew W. Norfleet
                                    Andrew W. Norfleet, Esquire
                                    Attorney No. 83894
                                    225 Market Street, Suite 304
                                    P.O. Box 1245
DATE: July 8, 2020                  Harrisburg, PA 17108-1245
                                    (717) 233-6633 (Telephone)
                                    (717) 233-7003 (Facsimile)
                                    anorfleet@laverylaw.com
                                    Attorney for Franklin County Board of Elections,
                                    only




                                    By: _/S/Stephen B. Edwards
                                    Stephen B. Edwards, Esquire
                                    Attorney No. 326453
                                    225 Market Street, Suite 304
                                    P.O. Box 1245
DATE: July 8, 2020                  Harrisburg, PA 17108-1245
                                    (717) 233-6633 (Telephone)
                                    (717) 233-7003 (Facsimile)
                                    sedwards@laverylaw.com
                                    Attorney for Franklin County Board of Elections,
                                    only
           Case 2:20-cv-00966-NR Document 23 Filed 07/08/20 Page 3 of 3




                                CERTIFICATE OF SERVICE


       I, Aimee L. Paukovits, an employee with the law firm of Lavery Law, do hereby certify

that on this   8th   day of July, 2020, I served a true and correct copy of the foregoing Entry of

Appearance via ECF to all counsel of record:



                                             /s/ Aimee L. Paukovits_______________
                                             Aimee L. Paukovits, Legal Assistant to
                                             Frank J. Lavery, Jr., Esquire


This document has also been electronically filed and is available for viewing and downloading
from the ECF system.
